   DEFINITIVE AGREEMENT




by and among







FORUM MOBILE INC.,







 MOUNT KNOWLEDGE HOLDINGS, INC.

 


 

AND

 

THE CONTROLLING STOCKHOLDERS OF MOUNT KNOWLEDGE HOLDINGS, INC.

 




 

dated as of March 19th, 2013



















 

 


















1







DEFINITIVE AGREEMENT




THIS DEFINITIVE AGREEMENT, dated as of March 19th, 2013 (the ”Effective Date”)
(this “Agreement”) by and among Forum Mobile Inc., a Delaware company
publicly-traded on the US Over-the-Counter (OTC) Stock Exchange (“FRMB”), Mount
Knowledge Holdings, Inc., a Nevada corporation publicly-traded on the US
Over-the-Counter (OTC) Stock Exchange (“MKHD”), and the entity listed on
Schedule [  ] (together, the “MKHD Controlling Shareholder”) (collectively
referred to as the “Parties”).




RECITALS







WHEREAS, the FRMB owns one hundred (100%) percent of the issued and outstanding
shares of Forum Mobile Israel (“FM Shares”), an Israeli corporation (“FM”), as
set forth in Section 3.3 hereinbelow;

 

WHEREAS, the MKHD Controlling Shareholder owns a majority of the issued and
outstanding shares of MKHD as set forth in Schedule [  ], such shares being
hereinafter referred to as (the “MKHD Shares”);




WHEREAS, FRMB, MKHD and the MKHD Controlling Shareholders believe it is in their
respective best interests for MKHD to acquire FM in consideration for New MKHD
Shares (as defined below) and do hereby mutually agree to consummate a share
exchange transaction contemplated herein, in the form and structure set forth in
Article I hereinbelow;




NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:




AGREEMENT




This Agreement shall confirm the mutual understandings by and between the
Parties hereto with respect to the transactions being completed herein below.
None of the Parties shall be bound by any oral or written statements nor any
correspondence during the course of negotiations between the Parties, not
stipulated in this Agreement. This Agreement, when executed, shall supersede any
and all of the terms and conditions set forth in the previously executed Letter
of Intent on or about November 13, 2012. This Agreement shall be in full force
and effect from the date of execution with respect to all represented terms and
conditions, subject to certain corporate actions and/or documents which may
require additional time to complete and/or execute, all of which shall be
completed by a mutually agreed upon closing date as defined herein.











2







ARTICLE I




ACQUISITION OF FM; SHARE EXCHANGE




Section 1.1

Acquisition of FM. On the Closing Date (as hereinafter defined) and upon the
terms and subject to the conditions set forth in this Agreement, MKHD shall
acquire, from FRMB, one hundred (100%) of the ownership interest in FM, in the
form of a share exchange, in consideration for the issuance of the New MKHD
Shares to FRMB (as defined below) upon which FM shall become a wholly owned
subsidiary of MKHD at closing.




Section 1.2

Agreement to Exchange FM Shares for New MKHD Shares.  Pursuant to Section 1.1
hereinabove, (i) the FRMB shall assign, transfer, convey and deliver the FM
Shares to Escrow Agent (as hereinafter defined), and in consideration and
exchange therefor MKHD shall (ii) issue and deliver to FRMB, a number of shares
of (A) common stock, par value $0.0001 per share of MKHD (the “Common Stock”)
equal to four (4) shares of Common Stock of MKHD for every one (1) fully diluted
share of Common Stock of MKHD held by the existing stockholders of MKHD
immediately prior to the Closing, and (B) Series A Preferred Stock, par value
$0.0001 per share of MKHD (the “Preferred Stock”) equal to four (4) shares of
Preferred Stock of MKHD for every one (1) fully diluted share of Preferred Stock
held by the existing stockholders of MKHD immediately prior to the Closing, in
such amounts as described and set forth in Schedule [   ] hereto (the “New  MKHD
Shares”) (the “Share Exchange”).




Section 1.3

Capitalization at the Closing.   On the Closing Date, immediately before the
consummation of the Share Exchange, MKHD shall have authorized capital stock of
a total of (i) [TBD] shares of Common Stock, $.0001 par value per share, of
which [TBD] shares of Common Stock shall be issued and outstanding; and (ii)
[TBD] shares of Preferred Stock, $.0001 par value per share, of which [TBD]
shares of Preferred Stock shall be issued and outstanding.




Section 1.4

 Closing and Actions at Closing.

 

(a)

The closing of the Share Exchange (the “Closing”) shall take place at 9:00 a.m.
E.S.T. on May 14th, 2013 (the "Closing Date"), at the offices of Anslow and
Jaclin, LLP, Gregg E. Jaclin, Attorney At Law, 195 Route 9 South, Manalapan, NJ
07726, acting as the Escrow Agent for this transaction ("Escrow Agent");




(b)

On the Closing Date and upon the terms and subject to the conditions set forth
in this Agreement: (i) FRMB shall deliver to the Escrow Agent the share
certificates representing one hundred percent (100%) percent of the FM Shares,
accompanied by appropriate voting powers and a share transfer instrument duly
executed in blank; (ii) in full consideration and exchange for the FM Shares,
MKHD shall register the issuance of the New MKHD Shares to FRMB in the stock
ledger of the Company; and issue and deliver to the FRMB two or more validly
executed stock certificates representing all of the New MKHD Shares issued in
the name of FRMB;





3










(c)

In addition, on the Closing Date the MKHD Controlling Shareholders and/or MKHD
shall deliver or cause to be delivered to FRMB:




(i)

true and correct copies of unanimous written resolutions of the MKHD Board
Resolution (as defined below) and the Requisite MKHD Vote, including a written
consent and waiver of MKHD’s stockholders, in the form attached hereto as
Exhibit [__], which includes among other things, a waiver of preemptive rights
or other rights to subscribe for, purchase or otherwise acquire any shares of
capital stock of MKHD;




(ii)

an opinion of Anslow & Jaclin, counsel of MKHD, in the form attached hereto as
Exhibit [__], addressed to FRMB and dated as of the Closing Date;




(iii)

a duly executed Escrow Agreement pursuant to and in accordance with
Section 1.4(d);




(iv)

a certificate duly executed by an executive officer of MKHD, dated as of the
date of the Closing, in the form attached hereto as Exhibit [__] (the
"Compliance Certificate"); and




(v)

 a certificate of MKHD's legal existence and good standing in the State of
Nevada, dated as soon as possible to the Closing.







(d)

In addition, on the Closing Date the FRMB shall deliver or cause to be delivered
to MKHD:




(i)

true and correct copies of unanimous written resolutions of the FRMB Board
Resolution (as defined below);




(ii)

an opinion of Gross, Kleinhendler, Hodak, Halevy, Greenberg and Co., counsel of
FM, in the form attached hereto as Exhibit [__], addressed to MKHD and dated as
of the Closing Date;




(iii)

a duly executed Escrow Agreement pursuant to and in accordance with
Section 1.4(d);




(iv)

a certificate duly executed by an executive officer of FM, dated as of the date
of the Closing, in the form attached hereto as Exhibit [__] (the "Compliance
Certificate"); and




(v)

a certificate of FM's legal existence and good standing in the State of Israel,
dated as soon as possible to the Closing.





4













(e)

Escrow. (i) On the Effective Date, MKHD shall deposit with the Escrow Agent any
and all cash obtained from MKHD’s Interim Financing efforts, not already held by
the Escrow Agent (the “Escrowed Funds”) (the “Escrowed Consideration”) to be
held in a non-interest-bearing escrow account, if applicable (the “Escrow
Account”) in accordance with the Escrow Agreement, to be released to MKHD
immediately upon the Closing; and (ii) On the Closing Date, MKHD and the MKHD
Controlling Shareholders shall deliver to the Escrow Agent the share
certificates and/or book entry shares representing the Claw Back Equity (as
defined under Schedule [  ]) along with stock powers, in the form attached
hereto as Exhibit [__], executed by each such MKHD Controlling Shareholders
(“Stock Powers”), in blank, to FRMB, to hold such Stock Powers with it until
such time as the Claw Back Equity may be released from the Escrow Account as set
forth in Subsection (e) below. The MKHD Controlling Shareholders further hereby
irrevocably constitute and appoint the MKHD chief executive officer or any other
representative designated by the Board of Directors, as their attorney-in-fact
and agent, to execute with respect to such Claw Back Equity all documents
necessary or appropriate to effect the surrender and transfer of the Claw Back
Equity in accordance with the terms of this Agreement until such time as the
Claw Back Equity may be released from the Escrow Account as set forth in
Subsection (e) below. “Escrow Agreement” shall mean the Escrow Agreement entered
into by and among FRMB, MKHD, and the MKHD Controlling Shareholder, and the
Escrow Agent with respect to the Escrowed Consideration and the Claw Back
Equity, substantially in the form attached hereto as Exhibit B.




(f)

The Claw Back Equity shall be held in escrow and shall be available to
compensate (i) FRMB in the event that within twenty four (24) months following
the Closing Date, MKHD shall not complete the Subsequent Financing (as defined
in schedule [   ]); and/or (ii) the FRMB Indemnified Persons as provided in
Section 2.27; All Claw Back Equity not used for such purposes shall be released
no later than thirty (30) days after the closing date of a Subsequent Financing,
which meets the conditions set forth in Schedule [  ] (the “Escrow Period”), the
Escrow Agent shall deliver any remaining MKHD Shares in the Escrow Account to
MKHD, less such amount of MKHD Shares that would be necessary to satisfy any
then pending and unsatisfied or unresolved claims specified in any notice
delivered to the Escrow Agent prior to the termination of the Escrow Period.
Promptly following the time that all such pending and unsatisfied or unresolved
claims have been resolved, the Escrow Agent shall deliver to MKHD the remaining
portion of such MKHD Shares, if any, not used to satisfy such claim; and




(g)

Equity Capitalization at Closing.  Following the Closing Date and issuance to
FRMB of the New MKHD Shares, the fully diluted equity capitalization of MKHD
will be equal to, prior to the issuance of the M&A Advisory Fee (as defined
under Schedule [   ]): (1) 80% of the fully diluted share capital of MKHD shall
be held by FRMB, and (2) 20% of the fully diluted share capital of MKHD shall be
held by the existing shareholders of the MKHD prior to the Closing, subject to
the provisions of Section 1.4(d).





5










Section 1.5

Certain Transaction Conditions.

On or prior to the Closing Date and upon the terms and subject to the conditions
set forth in this Agreement, the Parties mutually agree to certain transaction
conditions, as set forth in Schedule [   ].







ARTICLE II




REPRESENTATIONS AND WARRANTIES OF MKHD AND THE MKHD CONTROLLING SHAREHOLDER




           Each of MKHD and the MKHD Controlling Shareholder (where specifically
included) hereby, jointly and severally, represents, warrants and agrees that
all of the statements in the following subsections of this Section 2 are true
and complete as of the date hereof, and will, except as contemplated by this
Agreement, be true and complete as of the Closing Date as if first made on such
date:




Section 2.1

Disclosure Schedules.




The disclosure schedule attached hereto as Schedule [  ] through [__] (the “MKHD
Disclosure Schedules”) are divided into sections that correspond to the sections
of this Section 2. The MKHD Disclosure Schedules comprise lists of all
exceptions to the truth and accuracy in all material respects of, and of all
disclosures or descriptions required by, the representations and warranties set
forth in the remaining sections of this Section 2. For purposes of this Section
2, any statement, facts, representations, or admissions contained in the public
filings made by MKHD with the United States Securities and Exchange Commission
at least five (5) business days prior to the date of this Agreement (“MKHD
Public Reports”), are deemed to be included in the MKHD Disclosure Schedules and
all such information is deemed to be fully disclosed to FRMB, except for (A) any
information set forth in any “risk factor” or “forward-looking statements”
section contained in such MKHD Public Reports, (B) any other forward-looking
statements contained in such MKHD Public Reports that are of a nature that they
speculate as to future developments. For purposes of this Agreement, "to the
best of our knowledge" or similar phrase shall mean that such person shall have
current actual knowledge of a condition or event, or have received notice that
would give rise to current actual knowledge of such condition or event.





6









Section 2.2

Corporate Organization.




(a)

MKHD is a corporation duly organized, validly existing and in good standing
under the laws of Nevada, and has all requisite corporate power and authority to
own its properties and assets and to conduct its business as now conducted and
currently proposed to be conducted and is duly qualified to do business and is
in good standing in each jurisdiction in which the nature of the business
conducted by MKHD or the ownership or leasing of its properties makes such
qualification and being in good standing necessary, except where the failure to
be so qualified and in good standing does not have and would not reasonably be
expected to have, individually or in the aggregate a material adverse effect on
the business, operations, properties, assets, condition or results of operation
of MKHD; and




(b)

Copies of the Articles of Incorporation and By-laws of MKHD with all amendments
thereto to the date hereof (the “MKHD Charter Documents”), have been furnished
to FRMB, and such copies are accurate and complete as of the date hereof.   The
minute books of MKHD are current as required by law, contain the minutes of all
meetings of the Board of Directors and stockholders of MKHD from its date of
incorporation to the date of this Agreement, and adequately reflect all material
actions taken by the Board of Directors and stockholders of MKHD.  MKHD is not
in violation of any of the provisions of the MKHD Charter Documents.




Section 2.3

Capitalization of MKHD.

On the Closing Date, immediately before the consummation of the Share Exchange,
the entire authorized capital stock of MKHD consisted of (i) [TBD] shares of
Common Stock, at par value of $0.0001, of which [TBD] shares of Common Stock are
issued and outstanding; and (ii) [TBD] shares of Preferred Stock, $.0001 par
value per share, of which [TBD] shares of Preferred Stock shall be issued and
outstanding, of which the ownership rights are stated in Schedule [   ] which
constitutes all of the MKHD Shares, commitments and conversion rights for equity
of MKHD which will be issued and outstanding. Each such share is duly
authorized, validly issued, fully paid and non-assessable and was not issued in
violation of any pre-emptive rights.  The New MKHD Shares when issued, sold and
delivered in accordance with this Agreement, will be duly authorized, validly
issued, fully paid and non-assessable and was not issued in violation of any
pre-emptive rights,  will have the rights, preferences, privileges as set forth
in MKHD’s Certificate of Incorporation, will be free and clear of any liens,
claims, encumbrances or third party rights of any kind and duly registered in
the name of FRMB in the Company’s stock ledger and will be offered , sold,
issued, in compliance with all applicable federal and state securities laws. The
MKHD Shares are the sole outstanding shares of capital stock of MKHD and there
are no outstanding options, warrants, agreements, commitments, conversion
rights, preemptive rights or other rights to subscribe for, purchase or
otherwise acquire any shares of capital stock or any un-issued or treasury
shares of capital stock of MKHD. In addition, there are no outstanding
contractual obligations of MKHD (i) to repurchase, redeem or otherwise acquire
any shares of Common Stock or capital stock of MKHD or (ii) to make any
investment in any other person or entity.





7










Section 2.4

Subsidiaries and Equity Investments.  MKHD does not directly or indirectly own
any capital stock or other securities of, or any beneficial ownership interest
in, or hold any equity or similar interest, or have any investment in any
corporation, limited liability company, partnership, limited partnership, joint
venture or other company, person or other entity, including without limitation
MKHD has no  Subsidiaries.  For purposes of this Agreement, a “Subsidiary” of a
company means any entity in which, at the date of this Agreement, such company
or any of its subsidiaries directly or indirectly owns any of the capital stock,
equity or similar interests or voting power.

 

Section 2.5

Authorization and Validity of Agreements.    Each of MKHD and the MKHD
Controlling Shareholder has all corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby.  The execution and delivery of this
Agreement by MKHD and the MKHD Controlling Shareholder, and the consummation by
MKHD and by the MKHD Controlling Shareholder of the transactions contemplated
hereby, have been duly authorized by all necessary corporate actions of MKHD and
the MKHD Controlling Shareholder, and no other corporate proceedings on the part
of MKHD or other actions on part of the MKHD Controlling Shareholder are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. The board of directors of MKHD has unanimously adopted
resolutions, in the form attached hereto as Exhibit [__] (the “MKHD Board
Resolution”): (a) approving and declaring advisable the Share Exchange and the
issuance of the New MKHD Shares to FRMB, this Agreement and the transactions
contemplated by this Agreement; (b) declaring that it is in the best interests
of the stockholders of the Company that MKHD enters into this Agreement and
consummates the Share Exchange and the issuance of the New MKHD Shares to FRMB
upon the terms and subject to the conditions set forth in this Agreement;
(c) directing that adoption of this Agreement be submitted to a vote at a
meeting of the stockholders of the Company; (d) recommending to the stockholders
of the Company that they adopt this Agreement (the “MKHD Board Recommendation”);
and (e) to include the MKHD Board Recommendation in the Company Proxy Statement.
 This Agreement constitutes the valid and legally binding obligation of MKHD and
the MKHD Controlling Shareholder, and is enforceable in accordance with its
terms.  MKHD does not need to give any notice to, make any filings with, or
obtain any authorization, consent or approval of any government or governmental
agency or other person in order for it to consummate the transactions
contemplated by this Agreement, other than filings that may be required or
permitted under states securities laws, the Securities Act of 1933, as amended
(the “Securities Act”) and/or the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) resulting from the issuance of the New MKHD Shares.





8










Section 2.6

No Conflict or Violation.  Neither the execution and delivery of this Agreement
by MKHD and/or the MKHD Controlling Shareholder, nor the consummation by MKHD
and/or the MKHD Controlling Shareholder of the transactions contemplated hereby
will: (i) contravene or conflict with, or result in any violation or breach of
 any provision of the MKHD Charter Documents; (ii) contravene or conflict with,
or result in any violation or breach of  any constitution, statute, regulation,
rule, injunction, judgment, order, decree, ruling, charge or other restriction
of any government, governmental agency, court, administrative panel or other
tribunal to which MKHD and/or the MKHD Controlling Shareholder are subject, (ii)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which MKHD and/or the MKHD Controlling
Shareholder is a party or by which it is bound, or to which any of its assets is
subject; or (iii) result in or require the creation or imposition of any
encumbrance of any nature upon or with respect to any of MKHD’s or any of the
MKHD Controlling Shareholder’s assets, including without limitation the New MKHD
Shares and/or the MKHD Shares.




Section 2.7

Material Agreements.  Except as set forth on Schedule [  ] attached hereto, MKHD
is not a party to or bound by any contracts, including, but not limited to, any:




(a)

employment, advisory or consulting contract, except as disclosed;




(b)

plan providing for employee benefits of any nature;




(c)

lease with respect to any property or equipment;




(d)

contract, agreement, understanding or commitment for any future expenditure in
excess of $5,000 in the aggregate;




(e)

contract or commitment pursuant to which it has assumed, guaranteed, endorsed,
or otherwise become liable for any obligation of any other person, entity or
organization; or




(f)

agreement with any person relating to the dividend, purchase or sale of
securities, that has not been settled by the delivery or payment of securities
when due, and which remains unsettled upon the date of this Agreement.





9









  Section 2.8

Litigation.  There is no action, suit, proceeding or investigation (“Action”)
pending or currently threatened against MKHD or any of its Subsidiaries or any
of their respective affiliates.  There is no Action pending or currently
threatened against MKHD or any of its Subsidiaries or any of their respective
affiliates, before any court or by or before any governmental body or any
arbitration board or tribunal, nor is there any judgment, decree, injunction or
order of any court, governmental department, commission, agency, instrumentality
or arbitrator against MKHD or any of its Subsidiaries or any of their respective
affiliates.  Neither MKHD nor any of its Subsidiaries or any of their respective
affiliates is a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality.  There is no Action by MKHD or any of its Subsidiaries or any
of their respective affiliates relating to MKHD currently pending or which MKHD
or any of its Subsidiaries or any of their respective affiliates intends to
initiate.




Section 2.9

Compliance with Laws; Permits.    MKHD, each of its Subsidiaries and each of
their respective affiliates has been and is in compliance with, and has not
received any notice of any violation of any, applicable law, ordinance,
regulation or rule of any kind whatsoever, including without limitation the
Securities Act, the Exchange Act, the applicable rules and regulations of the
SEC, or the applicable securities laws and rules and regulations of any
state.  MKHD is not an “investment company” as such term is defined by the
Investment Company Act of 1940, as amended. Each of MKHD and its Subsidiaries
posses from the appropriate Governmental Authority all licenses, permits,
authorizations, approvals, franchises and rights that are necessary for FM to
engage in its business as currently conducted and to permit MKHD and each of its
Subsidiaries to own and use its properties and assets in the manner in which it
currently owns and uses such properties and assets (collectively, “MKHD
Permits”).  MKHD has not received notice from any Governmental Authority or
other Person that it is lacking any license, permit, authorization, approval,
franchise or right necessary for MKHD to engage in its business as currently
conducted and to permit MKHD to own and use its properties and assets in the
manner in which it currently owns and uses such properties and assets.  Except
as would not have a Material Adverse Effect, MKHD Permits are valid and in full
force and effect.  Except as would not have a Material Adverse Effect, no event
has occurred or to the knowledge of MKHD circumstance exists that may (with or
without notice or lapse of time):  (a) constitute or result, directly or
indirectly, in a violation of or a failure to comply with any MKHD Permit; or
(b) result, directly or indirectly, in the revocation, withdrawal, suspension,
cancellation or termination of, or any modification to, any MKHD Permit.  MKHD
has not received notice from any Governmental Authority or any other Person
regarding:  (a) any actual, alleged, possible or potential contravention of any
MKHD Permit; or (b) any actual, proposed, possible or potential revocation,
withdrawal, suspension, cancellation, termination of, or modification to, any
MKHD Permit.  All applications required to have been filed for the renewal of
such FM MKHD have been duly filed on a timely basis with the appropriate
Persons, and all other filings required to have been made with respect to such
MKHD Permits have been duly made on a timely basis with the appropriate
Persons.  





10







All MKHD Permits are renewable by their terms or in the ordinary course of
business without the need to comply with any special qualification procedures or
to pay any amounts other than routine fees or similar charges, all of which
have, to the extent due, been duly paid.




Section 2.10

Financial Statements; SEC Filings.




(a)

MKHD’s financial statements contained in its periodic reports filed with the
Securities and Exchange Commission (“SEC” and the “Financial Statements”)
(a) complied as to form in all material respects with the published rules and
regulations of the SEC in effect at the time of filing; (b) have been prepared
in accordance with generally accepted accounting principles applicable in the
United States of America (“U.S. GAAP”) applied on a consistent basis throughout
the periods indicated and with each other, except that those of the Financial
Statements that are not audited do not contain all footnotes required by U.S.
GAAP. The Financial Statements fairly present the financial condition and
operating results of MKHD as of the dates, and for the periods, indicated
therein, subject to normal year-end audit adjustments.  Except as set forth in
the Financial Statements or as disclosed in Schedule [   ], MKHD has no
liabilities (accrued, absolute contingent or otherwise). MKHD is not a guarantor
or indemnitor of any indebtedness of any other person, firm or
corporation.  MKHD maintains and will continue to maintain until the Closing a
standard system of accounting established and administered in accordance with
U.S. GAAP.




(b)

MKHD has filed filings with the SEC that it has been required to make under the
Securities Act and the Exchange Act (the “Public Reports”).  Each of the Public
Reports has complied in all material respects with the applicable provisions of
the Securities Act, the Exchange Act, and the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”) and/or regulations promulgated thereunder.  None of the
Public Reports, as of their respective dates, contained any untrue statement of
a material fact or omitted to state a material fact necessary to make the
statements made therein not misleading.  Each of the principal executive
officers of MKHD and the principal financial officer of MKHD (or each former
principal executive officer of the MKHD and each former principal financial
officer of MKHD, as applicable) has made all certifications required by
Rule 13a-14 or 15d-14 under the Exchange Act and Sections 302 and 906 of the
Sarbanes-Oxley Act with respect to the MKHD Public Reports. There is no event,
fact or circumstance that would cause any certification signed by any officer of
MKHD in connection with any Public Report pursuant to the Sarbanes/Oxley Act to
be untrue, inaccurate or incorrect in any respect.  Neither MKHD nor any of its
Subsidiaries has outstanding, or has arranged any outstanding, “extensions of
credit” to directors or executive officers in violation of Section 402 of the
Sarbanes-Oxley Act.  As of the date hereof, MKHD has no reason to believe that
its outside auditors and its principal executive officer and principal financial
officer will not be able to give, without qualification, the certificates and
attestations required pursuant to the Sarbanes-Oxley Act when next due. There is
no revocation order, suspension order, injunction or other proceeding or law
affecting the trading of its Common Stock.





11







All of the issued and outstanding shares of Common Stock have been issued in
compliance with the Securities Act and applicable state securities laws and no
stockholder of MKHD has any right to rescind or other claim against MKHD for
failure to comply with the Securities Act or state securities laws.




(c)

Since the date of the filing of its annual report on Form 10-K for the year
ended December 31, 2011, except as (i) specifically disclosed to FRMB or in the
Public Reports; and  (ii) as set forth on Schedule [   ]: (A) there has been no
event, occurrence or development that has resulted in or could result in a
Material Adverse Effect (for purposes of this Section 2.10, a “Material Adverse
Effect” means any event, occurrence, fact, condition, change, development,
circumstance or effect (i) that is materially adverse to the business, assets,
properties, liabilities, condition (financial or otherwise), operating results
or prospects of MKHD and its Subsidiaries), or (ii) would prevent MKHD from
consummating the transactions contemplated by this Agreement; (B) MKHD has not
incurred any liabilities, contingent or otherwise, other than professional fees,
which are accurately disclosed in the Public Reports; (C)  MKHD has not declared
or made any dividend or distribution of cash or property to its shareholders,
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, or issued any equity securities; and (D) MKHD has not made
any loan, advance or capital contribution to or investment in any person or
entity, except as disclosed in the Public Reports.




Section 2.11    Books and Financial Records.  All the accounts, books,
registers, ledgers, Board minutes and financial and other material records of
whatsoever kind of each of MKHD and any Subsidiary of MKHD have been fully,
properly and accurately kept and completed; there are no material inaccuracies
or discrepancies of any kind contained or reflected therein; and they give and
reflect a true and fair view of the financial, contractual and legal position of
MKHD and each such Subsidiary.




Section 2.12

Employee Benefit Plans.  MKHD does not have any “Employee Benefit Plan” as
defined in the U.S. Employee Retirement Income Security Act of 1974 or similar
plans under any applicable laws.




Section 2.13

Tax Returns, Payments and Elections.  Except as set forth on Schedule [   ],
each of MKHD and its Subsidiaries has timely filed all Tax (as defined below)
returns, statements, reports, declarations and other forms and documents
(including, without limitation, estimated tax returns and reports and material
information returns and reports) (“Tax Returns”) required pursuant to applicable
law to be filed with any Tax Authority (as defined below).  All such Tax Returns
are accurate, complete and correct in all material respects, and each of MKHD
and its Subsidiaries has fully and timely paid all Taxes due.  Each of MKHD and
its Subsidiaries has withheld or collected from each payment made to each of its
employees the amount of all Taxes (including, but not limited to, United States
income taxes and other foreign taxes) required to be withheld or collected
therefrom, and has paid the same to the proper Tax Authority.  For purposes of
this Agreement, the following terms have the following meanings:  





12







“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means any and all
taxes including, without limitation, (x) any net income, alternative or add-on
minimum tax, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, value added, net worth, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property,
environmental or windfall profit tax, custom, duty or other tax, governmental
fee or other like assessment or charge of any kind whatsoever, together with any
interest or any penalty, addition to tax or additional amount imposed by any
United States, local or foreign governmental authority or regulatory body
responsible for the imposition of any such tax (domestic or foreign) (a “Tax
Authority”), (y) any liability for the payment of any amounts of the type
described in (x) as a result of being a member of an affiliated, consolidated,
combined or unitary group for any taxable period or as the result of being a
transferee or successor thereof, and (z) any liability for the payment of any
amounts of the type described in (x) or (y) as a result of any express or
implied obligation to indemnify any other person.




Section 2.14

Absence of Undisclosed Liabilities.  Except as disclosed in Section 2.14, as of
the Closing Date, MKHD will have no liabilities of any kind whatsoever.  MKHD is
not a guarantor of any indebtedness of any other person, entity or corporation.

 

Section 2.15

No Broker Fees.   No brokers, finders or financial advisory fees or commissions
will be payable by or to MKHD or the MKHD Controlling Shareholder of any of
their affiliates with respect to the transactions contemplated by this
Agreement, except as set forth in Schedule [   ].




Section 2.16

No Disagreements with Accountants and Lawyers. There are no disagreements of any
kind presently existing, or anticipated by MKHD to arise, between MKHD and any
accountants and/or lawyers formerly or presently employed by MKHD.  MKHD is
current with respect to fees owed to its accountants and lawyers.




Section 2.17

SEC Disclosure Controls and Procedures

.

 

(a)

MKHD (i) maintains “disclosure controls and procedures” (as defined in Rules
13a-15(e) and 15d-15(e) under the Exchange Act) to provide reasonable assurance
that material information relating to the MKHD, including its consolidated
subsidiaries, is made known to its principal executive officer and principal
financial officer; (ii) maintains “internal control over financial reporting”
(as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act); and
(iii) has evaluated the effectiveness of the MKHD’s disclosure controls and
procedures as required by Rule 13a-15(a) under the Exchange Act.





13










(b)

MKHD has disclosed, based on the most recent evaluation of internal control over
financial reporting, to the MKHD’s auditors and the audit committee of the
MKHD’s board of directors “significant deficiencies” and “material weaknesses”
(each as defined in Rule 12b-2 under the Exchange Act) in the design or
operation of internal control over financial reporting which are reasonably
likely to adversely affect the MKHD’s ability to record, process, summarize and
report financial information.  To the knowledge of MKHD, there is no fraud,
whether or not material, that involves management or other employees who have a
significant role in MKHD’s internal control over financial reporting.




(c)

 (i) neither MKHD, nor, to the knowledge of MKHD, any director or officer of
MKHD, has received or otherwise had or obtained knowledge of any written
material complaint, allegation, assertion or claim regarding the accounting or
auditing practices, procedures, methodologies or methods of MKHD or any of its
Subsidiaries, or their respective internal accounting controls, including any
written material complaint, allegation, assertion or claim that MKHD or any of
its Subsidiaries has engaged in accounting or auditing practices that do not
comply with U.S. GAAP or MKHD’s published internal accounting controls, and
(ii) no attorney representing MKHD or any of its Subsidiaries, whether or not
employed by MKHD or any of its Subsidiaries, has rendered a written report to
the board of directors of MKHD or any committee thereof containing evidence of a
material violation of applicable securities Laws, breach of fiduciary duty or
similar violation by MKHD or any of its officers or directors.



Section 2.18

Voting

. 



(a)

The affirmative vote of the holders of a majority of the outstanding shares of
MKHD Common Stock  and Preferred Stock (“Requisite MKHD Vote”) is the only vote
of the holders of any class or series of the capital stock of MKHD or any of its
Subsidiaries necessary (under the MKHD Charter Documents, the Nevada General
Corporation Law, other applicable laws or otherwise) to approve and adopt this
Agreement, the Share Exchange, the issuance of the New MKHD Shares and the other
transactions contemplated by this Agreement.



(b)

There are no voting trusts, proxies or similar agreements, arrangements or
commitments to which MKHD or any of its Subsidiaries is a party or of which MKHD
has knowledge with respect to the voting of any shares of capital stock of MKHD
or any of its Subsidiaries.  There are no bonds, debentures, notes or other
instruments of indebtedness of MKHD or any of its Subsidiaries that have the
right to vote, or that are convertible or exchangeable into or exercisable for
securities having the right to vote, on any matters on which stockholders of
MKHD may vote.





14












Section 2.19

Governmental Authorizations



.

The execution, delivery and performance of this Agreement by MKHD and the
consummation by MKHD of the transactions contemplated by this Agreement do not
and will not require any consent, approval or other authorization of, or filing
with or notification to (collectively, “Governmental Authorizations”), any
international, supra-national, national, federal, state, provincial or local
governmental, regulatory or administrative authority, agency, commission, court,
tribunal, arbitral body or self-regulated entity, whether of the United States,
the United Kingdom, the European Union, Israel, or otherwise (each, a
“Governmental Entity”), other than:



(a)

the filing with the SEC of (i) a proxy statement (the “Proxy Statement”)
relating to the special meeting of the stockholders of MKHD to be held to
consider the adoption of this Agreement (the “Stockholders Meeting”) and
(ii) any other filings and reports that may be required in connection with this
Agreement and the transactions contemplated by this Agreement under the
Securities Act and the Exchange Act;



(b)

compliance with the rules and regulations of The OTC Stock Exchange; and



(c)

compliance with Non-U.S. Antitrust Laws.




Section 2.20

Employee Benefit Plans

.

(a)

MKHD has no employee benefit plan maintained, established or sponsored by MKHD,
or which MKHD participates in or contributes to (as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

(b)

No other Contracts, plans or arrangements (written or otherwise) covering any
current or former employee, director, officer, shareholder or independent
contractor of MKHD or exists that, as a result of the execution of this
Agreement, stockholder approval of this Agreement or the transactions
contemplated by this Agreement (whether alone or in connection with any other
events), could (i) result in severance pay or any increase in severance pay upon
any termination of employment or (ii) accelerate the time of payment or vesting
or result in any payment or funding (through a grantor trust or otherwise) of
compensation or benefits under, increase the amount payable or result in any
other material obligation pursuant to, any of the employee plans.  There are no
other contracts, plans or arrangements (written or otherwise) covering any
current or former employee, director, officer, shareholder or independent
contractor of MKHD that, individually or collectively, could give rise to the
payment of any amount or benefit that would not be deductible pursuant to the
terms of Section 280G of the Internal Revenue Code of 1986, as amended.





15










Section 2.21

Labor.  

(a)

Except as set forth on Schedule [  ], there are no employment, consulting,
collective bargaining, severance pay, continuation pay, termination or
indemnification agreements or other similar contracts of any nature (whether in
writing or not) between MKHD or any of its Subsidiaries on the one hand, and any
current or former, affiliate, officer, director, employee, consultant, labor
organization or other representative of any of MKHD’s employees, on the other
hand, nor is any such contract presently being negotiated.  MKHD is not
delinquent in payments to any of its employees, consultants or independent
contractors for any wages, salaries, commissions, bonuses, benefits,
contributions or other compensation for any services or otherwise arising under
any policy, practice, contract, plan, program or Law.  MKHD is not liable for
any severance pay or other payments to any employee, consultant or independent
contractor or former employee, consultant or independent contractor arising from
the termination of employment or other service relationship, nor will MKHD have
any liability under any benefit or severance policy, practice, contract, plan,
program or law which exists or arises, or may be deemed to exist or arise, as a
result of or in connection with the transactions contemplated hereunder or as a
result of the termination by MKHD of any Persons employed by or under contract
with MKHD or on or prior to the Closing.  MKHD’s employment policies or
practices is not currently being audited or investigated by any Governmental
Authority or court.  There is no pending or, to the knowledge of MKHD,
threatened claim, unfair labor practice charge or other charge or inquiry
against MKHD brought by or on behalf of any current, prospective or former
employee, consultant, independent contractor, retiree, labor organization or
other representative of MKHD’s employee or other individual or any Governmental
Authority with respect to employment practices brought by or before any court or
Governmental Authority, nor is there or has there been any audit or
investigation related to MKHD’s classification of independent contractors and
consultants.

(b)

(i) There are no controversies pending or threatened, between MKHD, on the one
hand, and any of its respective employees, consultants or independent
contractors, on the other hand; (ii) MKHD is not a party to any collective
bargaining agreement or other labor union contract applicable to Persons
employed by MKHD nor are there any activities or proceedings of any labor union
to organize any such employees, consultants or independent contractors of MKHD;
(iii) there have been no strikes, slowdowns, work stoppages, disputes, lockouts
or threats thereof by or with respect to any employees, independent contractors
or consultants of MKHD, and (iv) there are no employment-related grievances
pending or threatened.  MKHD is not a party to, or otherwise bound by, any
consent decree with, or citation or other order by, any Governmental Authority
relating to employees or employment practices.  MKHD is in compliance in all
material respects with all applicable laws, contracts and policies relating to
employment, employment practices, wages, hours and terms and conditions of
employment, including the obligations of the U.S. Worker Adjustment and
Retraining Notification Act of 1988, as amended (“WARN”),





16







and any similar state or local statute, rule or regulation, and all other
notification and bargaining obligations arising under any collective bargaining
agreement, by law or otherwise.  MKHD has not effectuated a “plant closing” or
“mass layoff” (as those terms are defined in WARN or similar laws) affecting in
whole or in part any site of employment, facility, operating unit or employee of
MKHD without complying with all provisions of WARN or similar laws or
implemented any early retirement, separation or window program, nor has MKHD
planned or announced any such action or program for the future.

(c)

 MKHD is not a party to or bound by any employment or consultant contract with
any officer, employee or consultant that is not terminable by MKHD at will and
without liability upon notice of thirty (30) days or less.

(d)

None of MKHD, or, to the knowledge of MKHD, any of MKHD’s employees, consultants
or independent contractors is obligated under any contract (including licenses,
covenants or commitments of any nature) or subject to any judgment, decree or
order of any court or Governmental Authority that would interfere with the use
of such Person’s best efforts to promote the interests of MKHD or that would
conflict with MKHD’s business as conducted and as proposed to be conducted.

(e)

All of MKHD’s employees are “at will” employees subject to the termination
notice provisions included in their employment agreements or applicable law, and
there is no circumstance that could give rise to a valid claim by a current or
former employee, contractor or consultant of MKHD for compensation on
termination of employment.  

(f)

Each of MKHD’s employees is currently devoting all of his or her business time
to the conduct of the business of MKHD.




Section 2.22

Intellectual Property

.  

(a)

Schedule [  ] sets forth a complete and accurate list, as of the date of this
Agreement, of (i) each issued patent, and trademark and copyright registrations
owned by MKHD, (ii) each pending patent, trademark and copyright application
filed by or on behalf of MKHD, (iii) each domain name registered by or on behalf
of MKHD (the foregoing being, collectively, the “Registered Intellectual
Property”), and (v) all material unregistered Intellectual Property owned by
MKHD.  Schedule [  ] lists (i) the record owner of each such item of Registered
Intellectual Property, (ii) the jurisdictions in which each such item of
Registered Intellectual Property has been issued or registered or in which each
such application has filed and (iii) the registration or application, as
applicable. All Registered Intellectual Property is subsisting, unexpired, nor
abandoned, in compliance with all legal requirements, not subject to any
filings, fees or other actions falling due within ninety (90) days after the
Closing Date, and, to the knowledge of MKHD, valid and enforceable.  No material
invention or process must be filed within ninety (90) days after the Closing
Date to avoid a statutory bar to patentability.





17










(b)

MKHD solely and exclusively own all right, title and interest in and to all
Intellectual Property required to be set forth on Schedule [   ], free and clear
of any liens or adverse claims from any other Person; and MKHD solely and
exclusively own or otherwise have valid and continuing rights to use, transfer
and license, free and clear of any liens or adverse claims from any other
Person, all Intellectual Property (as defined below) used in, or necessary for,
the business of MKHD as currently conducted and as currently proposed to be
conducted.

(c)

The conduct of MKHD businesses, including their products and services as
presently performed and as currently contemplated to be performed, do not
infringe upon, misappropriate or otherwise violate any Intellectual Property of
any third party.

(d)

To the knowledge of MKHD, no third Person has or is infringing, violating, or
misappropriating any Intellectual Property owned by MKHD.

(e)

Except as set forth on Schedule [  ], there is no pending or, to the knowledge
of MKHD, threatened legal proceeding (including cease and desist letters, DMCA
take-down notices or invitations to take a patent license), (i) claiming that
MKHD has or is infringing, misappropriating or violating any Intellectual
Property rights of any third Person or (ii) that concerns the ownership, use,
validity or enforceability of any Intellectual Property owned by MKHD.

(f)

Schedule [   ] sets forth the policies and procedures that MKHD has implemented
as of the date hereof with respect to content posted on the websites owned and
operated by MKHD.  MKHD fully complies with its own policies and procedures and
have operated their businesses to maximize all applicable protections under the
“safe harbors” of 47 U.S.C. §230 and 17 §U.S.C. 512 and any other equivalent
laws.  MKHD responds in a timely and proper manner to all complaints relating to
Intellectual Property infringements, violations of the law and inappropriate
conduct occurring on, through or in connection with their software, systems and
websites, and there are no claims alleging otherwise.

(g)

MKHD has taken all necessary actions, consistent with best practices in the
industry in which MKHD operates,  to protect (i) its Intellectual Property, its
ownership, validity and/or value; (ii) the confidentiality of all material trade
secrets of MKHD, and have disclosed such trade secrets only pursuant to
adequate, written confidentiality agreements (true and complete copies of which
have been provided to Purchaser) to the Persons set forth on Schedule [   ]; and
(iii) the confidentiality, integrity and security of their software, systems and
websites and all information and transactions stored or contained therein or
transmitted thereby against any unauthorized or improper use (including any
violation of rights of privacy or publicity), access, transmittal, interruption,
modification or corruption, and there have been no breaches of either (i), (ii)
or (iii).





18










(h)

MKHD has established privacy policies with respect to personally identifiable
information which are in conformance with reputable industry practice.  MKHD is
in compliance in all material respects with such privacy policies and applicable
United States federal and state, foreign, and multinational laws relating to
personally identifiable information.  No agreements have been made nor policies
instituted that would limit MKHD use after the Closing Date of any personally
identifiable information or that would conflict with MKHD’s use of the
personally identifiable information.

(i)

Except as set forth on Schedule [   ], MKHD (i) has not provided to any third
party, or otherwise permitted any third party to access, possess or use, any
source code for any software owned or developed by or for MKHD (“MKHD
Software”), (ii) is not currently a party to any source code escrow contract
requiring the deposit of source code for any MKHD Software or providing for
access to source code of any MKHD Software in specific circumstances, or (iii)
has incorporated any “open source,” “freeware,” “shareware” or other Software
having similar licensing or distribution models (including any GNU General
Public License, Library General Public License, Lesser General Public License,
Mozilla License, Berkeley Software Distribution License, Open Source Initiative
License, MIT, Apache, Public Domain licenses and the like) (“Open Source”) in,
or used any Open Source in connection with, any MKHD Software (or derived any
Company Software from any Open Source) in a manner that (a) would subject any
proprietary source code of MKHD to the terms of such open source license, (b)
requires the contribution, licensing, provision or public disclosure to any
third party of any source code for such Company Software, or (c) imposes
limitations on MKHD’s right to require royalty payments from or restrict further
distribution of same.

(j)

All Persons who have contributed to the creation, invention, modification or
improvement of any Intellectual Property purportedly owned by MKHD in whole or
in part, have signed written agreements ensuring that all such Intellectual
Property is owned exclusively by MKHD and there are no claims or interests of
third parties (including current and former employees or contractors or their
current or former employers) alleging ownership interests in same. All amounts
payable by MKHD to all Persons involved in the research, development, conception
or reduction to practice of any Intellectual Property owned by MKHD have been
paid in full. The transactions contemplated hereby shall not grant to or allow
any Person any ownership interest in, or the right to use, any Intellectual
Property owned, in whole or in part, by MKHD.

(k)

All software, websites and systems owned or used by MKHD and all material
products sold, licensed or made available to MKHD’s customers (i) are free from
any material defect, bug, virus, or programming, design or documentation error
or corruptant, (ii) are fully functional and operate and run in a reasonable and
efficient business manner and (iii) conform in all material respects to the
specifications and purposes thereof.





19










“Intellectual Property” means all intellectual property and industrial property
rights existing anywhere in the world, including all rights associated with: (i)
patents and patent applications, utility models, industrial designs and any
continuations, divisionals, continuations-in-part, reissues or reexaminations
and patents issuing thereon (collectively, “Patents”), (ii) trademarks, service
marks, trade dress, logos, corporate names, trade names and Internet domain
names and other source indicators, together with the goodwill associated with
any of the foregoing, and all applications and registrations therefor
(collectively, “Trademarks”), (iii) copyrights, copyrightable works (including
Software, systems and website content) and registrations and applications
therefor, works of authorship and moral rights (collectively, “Copyrights”), and
(iv) confidential and proprietary information, including trade secrets,
discoveries, concepts, ideas, research and development, algorithms, know-how,
formulae, inventions (whether or not patentable), processes, techniques,
technical data, designs, drawings, specifications, databases (collectively,
“Trade Secrets”).

Section 2.23

Title to and Condition of Properties.   MKHD owns or holds under valid leases or
other rights to use all real property, plants, machinery and equipment necessary
for the conduct of the business of MKHD as presently conducted, except where the
failure to own or hold such property, plants, machinery and equipment would not
have a Material Adverse Effect on MKHD.  The material buildings, plants,
machinery and equipment necessary for the conduct of the business of FM as
presently conducted are structurally sound, are in good operating condition and
repair and are adequate for the uses to which they are being put, in each case,
taken as a whole, and none of such buildings, plants, machinery or equipment are
in need of maintenance or repairs, except for ordinary, routine maintenance and
repairs that are not material in nature or cost.




Section 2.24

Investment Representations.



(a)

MKHD acknowledges that the FM Shares will be issued to MKHD in reliance upon
MKHD’s representation to FRMB that the FM Shares will be acquired hereunder
solely for the account of MKHD, not as a nominee or agent, for investment, and
not with a view to the resale or distribution thereof and that the Investor has
no present intention of selling, granting any participation in, or otherwise
distributing the same.  By executing this Security, Investor further represents
that MKHD does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participations to such person or to any
third person, with respect to the FM Shares.   MKHD understands and is able to
bear any economic risks associated with acquiring the FM Shares. MKHD has have
full access to all the information it considers necessary or appropriate to make
an informed investment decision with respect to the FM Shares. MKHD also
represents that it has not been organized solely for the purpose of acquiring
the FM Shares; and





20










(b)

MKHD understands that the FM Shares have not been registered under the Act or
the comparable law of any other jurisdiction and may not be offered or sold
except pursuant to an effective registration statement under the Act or an
exemption from the registration requirements of the Act (and pursuant to the
conditions of such exemption). MKHD further understands that FM Shares must be
held indefinitely unless subsequently registered under the Act or unless an
exemption from registration is otherwise available. MKHD represents it is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act of 1933 as amended.




Section 2.25

Disclosure.  MKHD has provided to FRMB all information in connection with the
transactions contemplated hereunder. This Agreement and any certificate,
Schedules and Exhibits attached hereto or delivered in accordance with the terms
hereby by or on behalf of MKHD in connection with the transactions contemplated
by this Agreement, do not contain any untrue statement of a material fact or
omit any material fact necessary in order to make the statements contained
herein and/or therein not misleading. There is no material fact or information
(individually or in the aggregate) relating to the business, prospects,
condition (financial or otherwise), affairs, operations, or assets of MKHD that
have not been disclosed in this Agreement, the Schedules and Exhibits hereto in
connection herewith or that otherwise has not been disclosed to FRMB by MKHD
prior to the Closing.




Section 2.26

Survival.  Each of the representations and warranties set forth in this Article
III shall be deemed represented and made by MKHD and MKHD Controlling
Shareholders at the Closing as if made at such time and shall survive the
Closing for a period terminating twenty four (24) months after the date of the
Closing.




Section 2.27  Indemnification.

MKHD and each of MKHD Controlling Shareholders agrees to indemnify and hold
harmless FRMB and its respective managers, directors, officers, employees,
affiliates, members, shareholders, agents, attorneys, representatives,
successors and assigns (collectively, the “FRMB Indemnified Persons”), against
any and all loss, liability, claim, damage and expense whatsoever (including,
but not limited to, any and all legal fees and any expenses whatsoever
reasonably incurred in investigating, preparing or defending against any
litigation commenced or threatened or any claim whatsoever) arising out of or
based upon any breach of representation or warranty or breach or failure by such
party to comply with any covenants or agreement made by it herein or in any
other document furnished by it to any of the foregoing in connection with this
transaction; provided, however, that MKHD shall not have any liability under
this Section 7 unless the aggregate amount of Losses incurred by FRMB and
indemnifiable hereunder exceeds $100,000 (the “Indemnification Threshold”) and,
in such event, MKHD shall be required to pay the full amount of Losses,
including the amount of the Indemnification Threshold.











21







ARTICLE III




REPRESENTATIONS AND WARRANTIES OF FRMB




           FRMB warrants and agrees that all of the statements in the following
subsections of this Section 3 are true and complete as of the date hereof, and
will, except as contemplated by this Agreement, be true and complete as of the
Closing Date as if first made on such date.   The disclosure schedule attached
hereto as Schedule [   ] through [   ] (the “FM Disclosure Schedules”) are
divided into sections that correspond to the sections of this Section 3.  The FM
Disclosure Schedules comprise lists of all exceptions to the truth and accuracy
in all material respects of, and of all disclosures or descriptions required by,
the representations and warranties set forth in the remaining sections of this
Section 3. For purposes of this Section 3, any statement, facts,
representations, or admissions contained in the public filings made by FRMB with
the United States Securities and Exchange Commission at least five (5) business
days prior to the date of this Agreement (“FRMB Public Reports”), are deemed to
be included in the FRMB Disclosure Schedules and all such information is deemed
to be fully disclosed to MKHD, except for (A) any information set forth in any
“risk factor” or “forward-looking statements” section contained in such FRMB
Public Reports, (B) any other forward-looking statements contained in such FRMB
Public Reports that are of a nature that they speculate as to future
developments. For purposes of this Agreement, "to our knowledge" or similar
phrase shall mean that such person shall have current actual knowledge of a
condition or event, or have received notice that would give rise to current
actual knowledge of such condition or event.




Section 3.1

Corporate Organization of FM. FM is a corporation duly organized, validly
existing and in good standing under the laws of Israel, and has the requisite
corporate power and authority to own, lease and operate its assets and
properties and to carry on its business as it is now being or currently planned
to be conducted.   FRMB has delivered to MKHD and the MKHD Controlling
Shareholder complete and correct copies of the following documents (collectively
referred to herein as "FM Charter Documents"): (a) Articles of Association and
the Certificate of Incorporation of FM; (b) any other document performing a
similar function to the documents specified in clauses (a) or (b) adopted or
filed in connection with the creation, formation or organization of FM; and (c)
any and all amendments to any of the foregoing.  The FM is not in any material
violation of any of the provisions of the FM Charter Documents.  The minute
books or the equivalent of FM contain true and accurate records of all meetings
and consents in lieu of meetings of its Board of Directors and shareholders or
stockholders, as applicable ("Corporate Records"), from the time of its
organization until the date hereof.  The share register and other ownership
records of the shares of all of FM’s shares (the “FRMB Share Records”), and are
true, complete and accurate records of the ownership of the shares as of the
date thereof and contain all issuances and transfers of such shares since the
time of organization of the FM.





22










Section 3.2

Capitalization of FM; Title to the FM Shares.  On the Closing Date, immediately
before the consummation of the Share Exchange, the entire authorized capital
stock of FM consisted of 10,000 Ordinary Shares, at par value of NIS1.00, of
which 100 Ordinary Shares are held by FRMB and constitute all of the FM Shares,
commitments and conversion rights for equity of FM which will be issued and
outstanding.  All of the FM Shares are owned of record by FRMB.  The FM Shares
are the sole outstanding shares of capital stock of FM and there are no
outstanding options, warrants, agreements, commitments, conversion rights,
preemptive rights or other rights to subscribe for, purchase or otherwise
acquire any shares of capital stock or any un-issued or treasury shares of
capital stock of FM.




Section 3.3

Subsidiaries and Equity Investments. Each Subsidiary of FM is set forth on
Schedule [    ].




 Section 3.4

Authorization and Validity of Agreements.   FRMB has all corporate power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby.   This
Agreement constitutes the valid and legally binding obligation of FRMB and is
enforceable in accordance with its terms against it.   Except as set forth on
Schedule [    ] FRMB does not need give any notice to, make any filings with, or
obtain any authorization, consent or approval of any government or governmental
agency or other person in order for it to consummate the transactions
contemplated by this Agreement, other than filings that may be required or
permitted under states securities laws, the Securities Act and/or the Exchange
Act resulting from the transfer and exchange of the FM Shares.  The execution
and delivery of this Agreement by FRMB, and the consummation by FRMB of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate actions of FRMB, and no other corporate proceedings on the part of
FRMB are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby.




Section 3.5

No Conflict or Violation.  Neither the execution and delivery of this Agreement
by FRMB, nor the consummation by FRMB of the transactions contemplated hereby
will: (i) violate any provision of FM’s Charter Documents, (ii) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge or other restriction of any government, governmental agency,
court, administrative panel or other tribunal to which FRMB is subject, assuming
that all consents, approvals, authorizations, filings and notifications
described in Section [__] have been obtained or made,  (iii) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify or cancel, or
require any notice under any agreement, contract, lease, license, instrument or
other arrangement to which FRMB is/are a party or by which it/they is/are bound,
or to which any of its/their/his assets is subject;





23







or (iv) result in or require the creation or imposition of any encumbrance of
any nature upon or with respect to any of FRMB’s assets, including without
limitation the FM Shares, other than such as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

            Section 3.6

Compliance with Laws and Other Instruments.   Except as would not have a
Material Adverse Effect on FM, the business and operations of FM have been and
are being conducted in accordance with all applicable foreign, federal, state
and local laws, rules and regulations and all applicable orders, injunctions,
decrees, writs, judgments, determinations and awards of all courts and
governmental agencies and instrumentalities applicable to it.  Except as would
not have a Material Adverse Effect on FM, not, and is not, to its knowledge
alleged to be, in violation of, or (with or without notice or lapse of time or
both) in default under, or in breach of, any term or provision of FM Charter
Documents or of any indenture, loan or credit agreement, note, deed of trust,
mortgage, security agreement or other material agreement, lease, license or
other instrument, commitment, obligation or arrangement to which FM is a party
or by which any of FM’ properties, assets or rights are bound or affected.  To
the knowledge of FM, no other party to any material contract, agreement, lease,
license, commitment, instrument or other obligation to which any of FM are a
party are (with or without notice or lapse of time or both) in material default
thereunder or in material breach of any term thereof.  To the knowledge of FM,
FM is not subject to any obligation or restriction of any kind or character, nor
are there, to the knowledge of FM, any event or circumstance relating to FM that
materially and adversely affects in its business, properties, assets or
prospects or that would prevent or make burdensome their performance of or
compliance with all or any part of this Agreement or the consummation of the
transactions contemplated hereby or thereby.  “Material Adverse Effect” means,
when used with respect to FM, any change, effect or circumstance which,
individually or in the aggregate, would reasonably be expected to (a) have a
material adverse effect on the business, assets, financial condition or results
of operations of FM, in each case taken as a whole or (b) materially impair the
ability of FM to perform their obligations under this Agreement, excluding any
change, effect or circumstance resulting from (i) the announcement, pendency or
consummation of the transactions contemplated by this Agreement, (ii) changes in
the United States securities markets generally, or (iii) changes in general
economic, currency exchange rate, political or regulatory conditions in
industries in which FM operate.




Section 3.7

Brokers’ Fees.   FRMB has no liability to pay any fees or commissions or other
consideration to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement, except for the M&A Advisory Fee (as defined
under Schedule [   ]).





24










            Section 3.8

Investment Representations.




(a)

The New MKHD Shares will be acquired hereunder solely for the account of FRMB
for investment, and not with a view to the resale or distribution thereof.  
FRMB understands and is able to bear any economic risks associated with
acquiring the New MKHD Shares. FRMB has have full access to all the information
it considers necessary or appropriate to make an informed investment decision
with respect to the New MKHD Shares; and




(b)

FRMB understands that the New MKHD Shares have not been registered under the Act
or the comparable law of any other jurisdiction and may not be offered or sold
except pursuant to an effective registration statement under the Act or an
exemption from the registration requirements of the Act (and pursuant to the
conditions of such exemption). FRMB further understands that New MKHD Shares
must be held indefinitely unless subsequently registered under the Act or unless
an exemption from registration is otherwise available. FRMB represents it is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act of 1933 as amended.




Section 3.9

Ownership of Shares.   FRMB is both the record and beneficial owner of all FM
Shares.   FRMB has and shall transfer at the Closing, good and marketable title
to the FM Shares, free and clear of all liens, claims, charges, encumbrances,
pledges, mortgages, security interests, options, rights to acquire, proxies,
voting trusts or similar agreements, restrictions on transfer or adverse claims
of any nature whatsoever (“Liens”).




            Section 3.10

Pre-emptive Rights.  At Closing, FRMB did not have any pre-emptive rights or any
other rights to acquire any FM Shares that have not been waived or exercised.




Section 3.11

Disclosure.  This Agreement, the schedules hereto and any certificate attached
hereto or delivered in accordance with the terms hereof by or on behalf of FRMB
in connection with the transactions contemplated by this Agreement, when taken
together, do not contain any untrue statement of a material fact or omit any
material fact necessary in order to make the statements contained herein and/or
therein not misleading.

 





25










Section 3.12   Title to and Condition of Properties.   FM owns or holds under
valid leases or other rights to use all real property, plants, machinery and
equipment necessary for the conduct of the business of FM as presently
conducted, except where the failure to own or hold such property, plants,
machinery and equipment would not have a Material Adverse Effect on FM.  The
material buildings, plants, machinery and equipment necessary for the conduct of
the business of FM as presently conducted are structurally sound, are in good
operating condition and repair and are adequate for the uses to which they are
being put, in each case, taken as a whole, and none of such buildings, plants,
machinery or equipment are in need of maintenance or repairs, except for
ordinary, routine maintenance and repairs that are not material in nature or
cost.

 

Section 3.13

Absence of Undisclosed Liabilities.  Except as set forth on Schedule [  ], FM
has no debt, obligation or liability (whether accrued, absolute, contingent,
liquidated or otherwise, whether due or to become due, whether or not known to
FRMB) arising out of any transaction entered into at or prior to the Closing
Date or any act or omission at or prior to the Closing Date, except to the
extent set forth on or reserved against on the FM audited consolidated financial
statements for the fiscal years ended December 31, 2011 and 2010, including an
interim financial statement ending [   ], 2012.  FM has not incurred any
liabilities or obligations under agreements entered into, except in the usual
and ordinary course of business since [   ], 2012.




Section 3.14

Change.  Except as set forth on schedule [   ], FM has not, since __________,
2012:

 

(a)

Ordinary Course of Business.  Conducted its business or entered into any
transaction other than in the usual and ordinary course of business, except for
this Agreement.




(b)

Adverse Changes.  Suffered or experienced any change in, or affecting, their
condition (financial or otherwise), properties, assets, liabilities, business,
operations, results of operations or prospects other than changes, events or
conditions in the usual and ordinary course of their business, none of which
would have a Material Adverse Effect:




(c)

Loans.  Made any loans or advances to any Person (for purposes of this
Agreement, “Person” means all natural persons, corporations, business trusts,
associations, companies, partnerships, limited liability companies, joint
ventures and other entities, governments, agencies and political subdivisions)
other than travel advances and reimbursement of expenses made to employees,
officers and directors in the ordinary course of business;





26










(d)

Liens.  Created or permitted to exist any Lien on any material property or asset
of any of FM, other than (a) Liens for taxes not yet payable or in respect of
which the validity thereof is being contested in good faith by appropriate
proceedings and for the payment of which the relevant party has made adequate
reserves; (b) Liens in respect of pledges or deposits under workmen’s
compensation laws or similar legislation, carriers, warehousemen, mechanics,
laborers and material men and similar Liens, if the obligations secured by such
Liens are not then delinquent or are being contested in good faith by
appropriate proceedings conducted and for the payment of which the relevant
party has made adequate reserves; (c) statutory Liens incidental to the conduct
of the business of the relevant party which were not incurred in connection with
the borrowing of money or the obtaining of advances or credits and that do not
in the aggregate materially detract from the value of its property or materially
impair the use thereof in the operation of its business; and (d) Liens that
would not have a Material Adverse Effect (“Permitted Liens”);




(e)

Capital Stock.  Issued, sold, disposed of or encumbered, or authorized the
issuance, sale, disposition or encumbrance of, or granted or issued any option
to acquire any shares of their shares or capital stock or any other of their
securities or any equity security of any class of FM, or altered the term of any
of their outstanding securities or made any change in their outstanding shares
of capital stock or their capitalization, whether by reason of reclassification,
recapitalization, stock split, combination, exchange or readjustment of shares,
stock dividend or otherwise;




(f)

Dividends.  Declared, set aside, made or paid any dividend or other distribution
to any of their stockholders or shareholders;




(g)

Material FM Contracts.  Terminated or modified any and all agreements,
contracts, arrangements, leases, commitments or otherwise, of FM, of the type
and nature that is required to be filed with the SEC (each a “ Material FM
Contract ”), except for termination upon expiration in accordance with the terms
thereof or as set forth in Schedule [   ];




(h)

Claims.  Released, waived or cancelled any claims or rights relating to or
affecting any of FM in excess of US $10,000 in the aggregate or instituted or
settled any Action involving in excess of US $10,000 in the aggregate;




(i)

Discharged Liabilities.  Paid, discharged or satisfied any claim, obligation or
liability in excess of US $10,000 in the aggregate, except for liabilities
incurred prior to the date of this Agreement in the ordinary course of business;




(j)

Indebtedness.  Created, incurred, assumed or otherwise become liable for any
indebtedness in excess of US $10,000 in the aggregate, other than professional
fees;




(k)

Guarantees.  Guaranteed or endorsed in a material amount any obligation or net
worth of any Person;





27










(l)

Acquisitions.  Acquired the capital stock or other securities or any ownership
interest in, or substantially all of the assets of, any other Person;




(m)

Accounting.  Changed their method of accounting or the accounting principles or
practices utilized in the preparation of their financial statements, other than
as required by U.S. GAAP; and




(n)

Agreements.  Except as set forth on Schedule [  ], entered into any agreement,
or otherwise obligated themselves, to do any of the foregoing.

 

            Section 3.15

Material FM Contracts.  FRMB has made available to MKHD and the MKHD Controlling
Shareholder prior to the date of this Agreement, true, correct and complete
copies of each written Material FM Contract, including each amendment,
supplement and modification thereto.

 

(a)

No Defaults.  Each Material FM Contract is a valid and binding agreement of FM
and is in full force and effect.  Except as would not have a Material Adverse
Effect, FM is not in material breach or default of any Material FM Contract to
which it is a party and, to the knowledge of FM, no other party to any Material
FM Contract are in breach or default thereof.  Except as would not have a
Material Adverse Effect, no event has occurred or circumstance exists that (with
or without notice or lapse of time) would (a) contravene, conflict with or
result in a violation or breach of, or become a default or event of default
under, any provision of any Material FM Contract or (b) permit FM or any other
Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate or modify any
Material FM Contract.  FM has not received notice of the pending or threatened
cancellation, revocation or termination of any Material FM Contract to which it
is a party.  There are no renegotiations of, or attempts to renegotiate, or
outstanding rights to renegotiate any material terms of any Material FM
Contract.

 

Section 3.16

Material Assets.  The financial statements of FM reflect the material properties
and assets (real and personal) owned or leased by FM.

 

Section 3.17

Litigation; Orders.  Except as set forth on Schedule [   ], there are no Actions
(whether U.S. or non-U.S. federal, state, local or foreign) pending or, to the
knowledge of FM, threatened against or affecting any of FM or any of FM’s
properties, assets, business or employees.  To the knowledge of FRMB, there are
no facts that might result in or form the basis for any such Action in FM.  To
the knowledge of FM, FM is not subject to any orders.

 





28










Section 3.18

Licenses.  Except as would not have a Material Adverse Effect, FM possess from
the appropriate Governmental Authority all licenses, permits, authorizations,
approvals, franchises and rights that are necessary for FM to engage in its
business as currently conducted and to permit FM to own and use its properties
and assets in the manner in which it currently owns and uses such properties and
assets (collectively, “FM Permits”).  FM has not received notice from any
Governmental Authority or other Person that it is lacking any license, permit,
authorization, approval, franchise or right necessary for FM to engage in their
business as currently conducted and to permit FM to own and use its properties
and assets in the manner in which it currently owns and uses such properties and
assets.  Except as would not have a Material Adverse Effect, FM Permits are
valid and in full force and effect.  Except as would not have a Material Adverse
Effect, no event has occurred or to the knowledge of FM circumstance exists that
may (with or without notice or lapse of time):  (a) constitute or result,
directly or indirectly, in a material violation of or a failure to comply with
any FM Permit; or (b) result, directly or indirectly, in the revocation,
withdrawal, suspension, cancellation or termination of, or any modification to,
any FM Permit.  FM has not received notice from any Governmental Authority or
any other Person regarding:  (a) any actual, alleged, possible or potential
contravention of any FM Permit; or (b) any actual, proposed, possible or
potential revocation, withdrawal, suspension, cancellation, termination of, or
modification to, any FM Permit.  All applications required to have been filed
for the renewal of such FM Permits have been duly filed on a timely basis with
the appropriate Persons, and all other filings required to have been made with
respect to such FM Permits have been duly made on a timely basis with the
appropriate Persons.  All FM Permits are renewable by their terms or in the
ordinary course of business without the need to comply with any special
qualification procedures or to pay any amounts other than routine fees or
similar charges, all of which have, to the extent due, been duly paid.

 

Section 3.19

Interested Party Transactions.  Except as disclosed on Schedule [   ], no
officer, director or stockholder of any FRMB or any affiliate or “associate” (as
such term are defined in Rule 405 of the SEC under the Securities Act) of any
such Person, have or have had, either directly or indirectly, (1) an interest in
any Person which (a) furnishes or sells services or products which are furnished
or sold by FM, or (b) purchases from or sells or furnishes to, or proposes to
purchase from, sell to or furnish any of FM any goods or services; or (2) a
beneficial interest in any contract or agreement to which FM are a party or by
which they may be bound or affected.

 





29










Section 3.21

Intellectual Property.  Except as set forth on Schedule [   ] hereto, FM does
not own, use or license any Intellectual Property in their business as presently
conducted.  For purposes of this Agreement, “Intellectual Property” means all
industrial and intellectual property, including, without limitation, all U.S.
and non-U.S. patents, patent applications, patent rights, trademarks, trademark
applications, common law trademarks, Internet domain names, trade names, service
marks, service mark applications, common law service marks, and the goodwill
associated therewith, copyrights, in both published and unpublished works,
whether registered or unregistered, copyright applications, franchises,
licenses, know-how, trade secrets, technical data, designs, customer lists,
confidential and proprietary information, processes and formulae, all computer
software programs or applications, layouts, inventions, development tools and
all documentation and media constituting, describing or relating to the above,
including manuals, memoranda, and records, whether such intellectual property
has been created, applied for or obtained anywhere throughout the world.

 

Section 3.22

 Share or Stock Option Plans; Employee Benefits of FM.

 

(a)

Except as set forth on Schedule [  ] hereto, FM has no share or stock option
plans providing for the grant by FM of stock options to directors, officers or
employees of FM.




(b)

Except as set forth on Schedule [   ] hereto, FM has no employee benefit plans
or arrangements covering their present and former employees or providing
benefits to such persons in respect of services provided to FM.




(c)

Neither the consummation of the transactions contemplated hereby alone, nor in
combination with another event, with respect to each director, officer, employee
and consultant of FM, will result in (a) any payment (including, without
limitation, severance, unemployment compensation or bonus payments) becoming due
from FM, (b) any increase in the amount of compensation or benefits payable to
any such individual or (c) any acceleration of the vesting or timing of payment
of compensation payable to any such individual.  No agreement, arrangement or
other contract of FM provides benefits or payments contingent upon, triggered
by, or increased as a result of a change in the ownership or effective control
of FM.




Section 3.23

Environmental and Safety Matters.  Except as set forth on Schedule [   ] and
except as would not have a Material Adverse Effect:

 

(a)

FM has at all times been and is in compliance with all Environmental Laws (as
defined below) applicable to FM.




(b)

To FM knowledge, there are no Actions pending or threatened against FM alleging
the violation of any Environmental Law (as defined below) or Environmental
Permit applicable to FM or alleging that FM is potentially responsible parties
for any environmental site contamination.





30










(c)

To FM knowledge, neither this Agreement nor the consummation of the transactions
contemplated by this Agreement shall impose any obligations to notify or obtain
the consent of any Governmental Authority or third Persons under any Law or
other requirement relating to the environment, natural resources, or public or
employee health and safety (“Environmental Laws”) applicable to FM.

 

Section 3.24

Board Recommendation.  The Board of Directors of FM, at a meeting duly called
and held, has determined that this Agreement and the transactions contemplated
by this Agreement are advisable and in the best interests of FM’s stockholders
and has duly authorized this Agreement and the transactions contemplated by this
Agreement.




Section 3.25

Survival. Each of the representations and warranties set forth in this Article
III shall be deemed represented and made by FRMB at the Closing as if made at
such time and shall survive the Closing for a period terminating twenty four
(24)  months after the date of the Closing.




Section 3.26  Indemnification. FRMB agrees to indemnify and hold harmless MKHD
and its respective managers, directors, officers, employees, affiliates,
members, shareholders, agents, attorneys, representatives, successors and
assigns (collectively, the “MKHD Indemnified Persons”), against any and all
loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal fees and any expenses whatsoever reasonably
incurred in investigating, preparing or defending against any litigation
commenced or threatened or any claim whatsoever) (“Losses”) arising out of or
based upon any breach of representation or warranty or breach or failure by such
party to comply with any covenants or agreement made by it herein or in any
other document furnished by it to any of the foregoing in connection with this
transaction; provided, however, that FRMB shall not have any liability under
this Section 3.26 unless the aggregate amount of Losses incurred by MKHD and
indemnifiable hereunder exceeds $100,000 (the “Indemnification Threshold”) and,
in such event, FRMB shall be required to pay the full amount of Losses,
including the amount of the Indemnification Threshold.











31







ARTICLE IV




COVENANTS




Section 4.1

Certain Changes and Conduct of Business.




(a)

From and after the date of this Agreement and until the Closing Date, MKHD (i)
shall conduct its business solely in the ordinary course consistent with past
practices that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in a manner consistent with all
representations, warranties or covenants of MKHD contained herein; and (ii) use
commercially reasonable efforts to maintain and preserve intact its business
organization, to retain the services of its current officers and key employees,
and to preserve the good will of its customers, suppliers and other Persons with
whom it has business relationships, and without the prior written consent of
FRMB (which may be withheld for any reason or no reason), will not:




(i)

except as provided in Section 4.6 hereof, make any change in its Charter
Documents; issue any additional shares of capital stock or equity securities or
grant any option, warrant or right to acquire any capital stock or equity
securities or issue any security convertible into or exchangeable for its
capital stock or alter in any material term of any of its outstanding securities
or make any change in its outstanding shares of capital stock or its
capitalization, whether by reason of a reclassification, recapitalization, stock
split or combination, exchange or readjustment of shares, stock dividend or
otherwise; redeem, purchase or otherwise acquire, directly or indirectly, any
shares of its capital stock or any securities convertible or exchangeable into
or exercisable for any shares of its capital stock




(ii)

except as provided in Section 4.6 hereof:




A.

incur, assume or guarantee any indebtedness for borrowed money, issue any notes,
bonds, debentures or other corporate securities or grant any option, warrant or
right to purchase any thereof; or




B.

issue any securities convertible or exchangeable for debt or equity securities
of MKHD.




(iii)

make or commit to make any material capital expenditures;




(iv)

increase the compensation or benefits payable or to become payable to any of its
directors, officers or employees;





32










(v)

grant any severance or termination pay to any of its directors, officers or
employees or enter into any new employment or severance agreement with any of
its directors, officers or employees;




(vi)

acquire, by merger, consolidation, acquisition of equity interests or assets, or
otherwise, any business or any corporation, partnership, limited liability
company, joint venture or other business organization or division thereof;




(vii)

sell, lease, license, transfer, pledge, encumber, grant or dispose of any
material Intellectual Property Rights or any other assets of the MKHD;

(viii)

enter into any material contract or terminate, cancel or amend in any material
respect any such contract of MKHD;




(ix)

guarantee any indebtedness for borrowed money or any other obligation of any
other person;




(x)

make any loan, advance or capital contribution to or investment in any person;




(xi)

make any change in any method of accounting or accounting principle, method,
estimate or practice;




(xii)

commit itself to do any of the foregoing; or




(xiii)

will spin off any operating subsidiaries.







(b)

From and after the date of this Agreement, FRMB will cause FM and each of FM
Subsidiaries will:




(i)

continue to maintain, in all material respects, its properties in accordance
with present practices in a condition suitable for its current use;




(ii)

file, when due or required, federal, state, foreign and other tax returns and
other reports required to be filed and pay when due all taxes, assessments, fees
and other charges lawfully levied or assessed against it, unless the validity
thereof is contested in good faith and by appropriate proceedings diligently
conducted;




(iii)

continue to conduct its business in the ordinary course consistent with past
practices;





33










(iv)

keep its books of account, records and files in the ordinary course and in
accordance with existing practices; and




(v)

make commercial reasonable efforts to maintain existing business relationships
with suppliers.




(c)

From and after the date of this Agreement, FRMB will not, without the prior
written consent of MKHD (not to be unreasonably withheld, conditioned or
delayed), sell, transfer, convey, assign or otherwise dispose of, or contract or
otherwise agree to sell, transfer, convey, assign or otherwise dispose of any of
the FM Shares except as provided by this Agreement.




Section 4.2

Access to Properties and Records.  FRMB shall afford to MKHD’s accountants,
counsel and authorized representatives, and MKHD shall afford to each of the
FRMB Shareholder’s and FRMB’s accountants, counsel and authorized
representatives, full access during normal business hours upon prior notice
throughout the period prior to the Closing Date (or the earlier termination of
this Agreement) to all of such parties’ properties, books, contracts,
commitments and records (the “Disclosing Party”) and, during such period, shall
furnish promptly to the requesting party all other reasonable information
concerning the other party's business, properties and personnel as the
requesting party may reasonably request, provided that no investigation or
receipt of information pursuant to this Section 4.2 shall affect any
representation or warranty of or the conditions to the obligations of any party;
provided, further, however, that the Disclosing Party shall not be obligated to
provide such access or information if the Disclosing Party determines, in its
reasonable judgment, that doing so would violate applicable law or any contract
or obligation of confidentiality owing to a third party, jeopardize the
protection of an attorney-client privilege or expose the Disclosing Party to
risk of liability for disclosure of sensitive or personal information.




Section 4.3

Negotiations.  From and after the date hereof until the earlier of the Closing
or the termination of this Agreement, each of MKHD and FRMB agrees that it shall
not, and shall use its commercially reasonable efforts to cause its officers or
directors (subject to such director's fiduciary duties), and anyone acting on
its behalf, directly or indirectly, encourage, solicit, engage in discussions or
negotiations with, or provide any information to, any person, firm, or other
entity or group concerning any merger, sale of substantial assets, purchase or
sale of shares of capital stock or similar transaction involving any party to
this agreement.





34










Section 4.4

Consents and Approvals.  The parties shall: (i) use their reasonable commercial
efforts to obtain all necessary consents, waivers, authorizations and approvals
of all governmental and regulatory authorities, domestic and foreign, and of all
other persons, firms or corporations required in connection with the execution,
delivery and performance by them of this Agreement; and (ii) diligently assist
and cooperate with each party in preparing and filing all documents required to
be submitted by a party to any governmental or regulatory authority, domestic or
foreign, in connection with such transactions and in obtaining any governmental
consents, waivers, authorizations or approvals which may be required to be
obtained connection in with such transactions.




Section 4.5

Public Announcement.  Unless otherwise required by applicable law, the parties
hereto shall consult with each other before issuing any press release or
otherwise making any public statements with respect to this Agreement and shall
not issue any such press release or make any such public statement prior to such
consultation and approval of the other party.




Section 4.6

Permitted Stock Issuances.  From and after the date of this Agreement until the
Closing Date, neither MKHD nor FM shall issue any additional shares or shares of
its capital stock, except as required in order to obtain the Interim Financing
set forth in Schedule [   ] set forth herein, and subject to FRMB approval.




Section 4.7

Notices of Certain Events. MKHD shall notify FRMB promptly of (i) any
communication from any Person alleging that the consent of such Person (or
another Person) is or may be required in connection with the transactions
contemplated by this Agreement, (ii) subject to any legal requirements as to
confidentiality, any communication from any governmental entity in connection
with the transactions contemplated by this Agreement, (iii) any legal actions
threatened in writing or commenced against or otherwise affecting MKHD or
(iv) any material event, change, occurrence, circumstance or development between
the date of this Agreement and the Closing Date that makes any of the
representations or warranties of the MKHD contained in this Agreement untrue or
inaccurate.




Section 4.8

Subsequent Financing. To the extent that within twenty four (24) months
following the Closing Date, MKHD shall not complete the Subsequent Financing as
set forth in Schedule [  ], then immediately upon the second anniversary of the
Closing Date, the Claw Back Equity shall be transferred to FRMB for no
consideration.




Section 4.9

Registration Rights. Following the Closing Date, FRMB as the holders of New MKHD
Shares shall have customary registration rights, which shall include at least
one “demand” registration, as further set forth in the Registration Rights
Agreement attached hereto as Exhibit 4.9.





35










Section 4.10   Public Company Status. The Parties agree that it is their
intention to use MKHD to strategically acquire and integrate complementary
assets within the cloud solutions and mobile telecom sectors. The Parties agree
that it is their intention to apply to up-list MKHD to NASDAQ, or a similar
exchange as soon as possible; provided, however that the Parties hereby agree
and acknowledge that there is no guarantee that MKHD shall qualify and meet the
requirements necessary to up-list to NASDAQ, and there is no guarantee that MKHD
will be able to up-list to NASDAQ.
















ARTICLE V




CONDITIONS TO OBLIGATIONS OF FRMB




The obligations of FRMB to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by FRMB upon the
mutual written consent of FRMB and MKHD.




Section 5.1

Representations and Warranties of MKHD and the MKHD Controlling Shareholder.
  All representations and warranties made by MKHD and the MKHD Controlling
Shareholder in this Agreement shall be true and correct on and as of the Closing
Date as if again made by MKHD and the MKHD Controlling Shareholder on and as of
such date and insofar as any inconsistency or inaccuracy does not or will not
have a MKHD Material Adverse Effect, except insofar as the representations and
warranties relate expressly and solely to a particular date or period, in which
case, subject to the limitations applicable to the particular date or period,
they will be true and correct on and as of the Closing Date with respect to such
date or period.




Section 5.2

Agreements and Covenants. Each of MKHD and the MKHD Controlling Shareholder
shall have performed and complied in all material respects with all agreements
and covenants required by this Agreement to be performed or complied with by on
or prior to the Closing Date.




Section 5.3

Consents and Approvals.  All consents, waivers, authorizations and approvals of
any governmental or regulatory authority, domestic or foreign, and of any other
person, firm or corporation, required in connection with the execution, delivery
and performance of this Agreement shall be in full force and effect on the
Closing Date.





36










Section 5.4

No Violation of Orders.  No preliminary or permanent injunction or other order
issued by any court or governmental or regulatory authority, domestic or
foreign, nor any statute, rule, regulation, decree or executive order
promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of MKHD shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person, or entity
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.




Section 5.5

Other Closing Documents.  Escrow Agent and FRMB, as applicable. shall have
received such certificates, instruments and documents in confirmation of the
representations and warranties of MKHD and the MKHD Controlling Shareholder,
including without limitations received such certificates, instruments and
documents set forth in Section 1.5 , MKHD’s and the MKHD Controlling
Shareholder’ performance of its obligations hereunder, and/or in furtherance of
the transactions contemplated by this Agreement as FRMB and/or its respective
counsel may reasonably request.




Section 5.6

Interim Financing. MKHD shall have completed the Interim Financing as further
set forth in Schedule [   ] by the Closing Date. To the extent MKHD shall not
complete the Interim Financing by the Closing Date, the Claw Back Equity shall
be transferred to FRMB for no consideration.




Section 5.7

No Material Adverse Effect.  No effect, event, change, occurrence, circumstance
or development shall have occurred or exist that has had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.




Section 5.8.

Public Report.

 MKHD has filed with the SEC all forms, reports, schedules, statements and other
documents required to be filed by MKHD with the SEC as of the Closing Date.




Section 5.9

Appointment of New Executive Officers.  At the Closing, FRMB’s designees shall
be duly appointed as Chief Executive Officer and Chief Financial Officer of
MKHD.





37












Section 5.10

Appointment of New Directors.  At the Closing, (i) FRMB’s designees shall be
duly appointed to the Board of Directors of MKHD and (ii) subject to the
effectiveness of a Schedule 14F-1 filed with the SEC on the Closing Date FRMB
shall have received the letters of resignation from each of the directors, Chief
Executive Officer and Chief Financial Officer of MKHD.




Section 5.11

Escrow Agreement. Each of MKHD Controlling Shareholders, MKHD FRMB and the
Escrow Agent shall have entered into and duly executed the Escrow Agreement
pursuant to Section 1.4.




Section 5.12

Compliance Certificate. FRMB and MKHD shall received a duly executed Compliance
Certificate pursuant to the section set forth above.




Section 5.13

Required Vote.  The Requisite MKHD Vote shall have been obtained.




Section 5.14

Due Diligence Review. FRMB and its counsels and advisors have successfully
completed their due diligence review of MKHD and the results thereof shall be to
the complete satisfaction of FRMB. Such due diligence review shall include the
opportunity to discuss the business, management, operations and finances of MKHD
with its officers, directors, employees, agents, representatives and affiliates,
and to inspect the facilities of MKHD. FRMB shall be furnished by MKHD, or its
agents or representatives, with all information, documents and other material
relating to MKHD, and its business, management, operations and finances, that
FRMB shall request (the “Due diligence Review”).




Section 5.15

Due Diligence Review. MKHD and its counsels and advisors have successfully
completed their due diligence review of FM and the results thereof shall be to
the complete satisfaction of MKHD. Such due diligence review shall include the
opportunity to discuss the business, management, operations and finances of FM
with its officers, directors, employees, agents, representatives and affiliates,
and to inspect the facilities of FM. MKHD shall be furnished by FM or its agents
or representatives, with all information, documents and other material relating
to FM, and its business, management, operations and finances, that MKHD shall
request (the “Due diligence Review”).



Section 5.16

Lock-Up Period. FRMB, Chardan Capital, and MKHD Controlling Shareholders holding
at least 51% of MKHD share capital prior to Closing agree to a lock-up period of
180 days following the Closing, during which time they shall not be allowed to
sell more than 10% of their respective holdings in MKHD as of the Closing (the
“Lock-Up Period”) and no more than 2% at any given month during the Lock-Up
Period. FRMB, Chardan Capital and MKHD Controlling Shareholders holding at least
51% of MKHD share capital prior to closing, further agree to execute such
agreements as may be reasonably requested by FRMB in connection with such Lock
Up Period.





38












Section 5.17

MKHD Capitalization. FRMB and MKHD shall have agreed on MKHD capitalization
(MKHD authorized and issued share capital) immediately prior to the Closing, as
shall be set forth in Section [   ] and schedule [   ].



Section 5.18

Frustration of Closing Conditions

.  None of the parties to this Agreement may rely on the failure of any
condition set forth in this Article V to be satisfied if such failure was caused
by such party’s failure to fulfill any of its obligations under this Agreement.




ARTICLE VI




CONDITIONS TO OBLIGATIONS OF MKHD




The obligations of MKHD to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by upon the mutual
written consent of MKHD and FRMB:




Section 6.1

Representations and Warranties of FM and FRMB.  All representations and
warranties made by FM and FRMB in this Agreement shall be true and correct on
and as of the Closing Date as if again made by FM and FRMB, as applicable, on
and as of such date and insofar as any inconsistency or inaccuracy does not or
will not have a Material Adverse Effect, except insofar as the representations
and warranties relate expressly and solely to a particular date or period, in
which case, subject to the limitations applicable to the particular date or
period, they will be true and correct on and as of the Closing Date with respect
to such date or period.




Section 6.2

Agreements and Covenants.  FM and FRMB shall have performed and complied in all
material respects with all agreements and covenants required by this Agreement
to be performed or complied with by each of them on or prior to the Closing
Date.




Section 6.3

Consents and Approvals.  All consents, waivers, authorizations and approvals of
any governmental or regulatory authority, domestic or foreign, and of any other
person, firm or corporation, required in connection with the execution, delivery
and performance of this Agreement, shall have been duly obtained and shall be in
full force and effect on the Closing Date.





39










Section 6.4

No Violation of Orders.  No preliminary or permanent injunction or other order
issued by any court or other governmental or regulatory authority, domestic or
foreign, nor any statute, rule, regulation, decree or executive order
promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
FM, taken as a whole, shall be in effect; and no action or proceeding before any
court or government or regulatory authority, domestic or foreign, shall have
been instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person, or entity which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.







ARTICLE VII




POST-CLOSING AGREEMENTS AND COVENANTS




Section 7.1

Consistency in Reporting.  Each party hereto agrees that if the characterization
of any transaction contemplated in this agreement or any ancillary or collateral
transaction is challenged, each party hereto will testify, affirm and ratify
that the characterization contemplated in such agreement was the
characterization intended by the party; provided, however, that nothing herein
shall be construed as giving rise to any obligation if the reporting position is
determined to be incorrect by final decision of a court of competent
jurisdiction.

 

Section 7.2

Schedule 14F.  If required, MKHD covenants and agrees to file a Schedule 14F-1
with the SEC in order to disclose the change of control in the Board of
Directors of MKHD to occur 10 (ten) days after the filing of such Schedule 14F-1
pursuant to the Share Exchange.  Upon the effectiveness of the Schedule 14F-1,
Mr. James D. Beatty shall resign as director, unless otherwise agreed that he
should remain as an independent board member.




ARTICLE VIII




TERMINATION AND ABANDONMENT







Section 8.1

Methods of Termination.  This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time before the Closing:




(a)

By the mutual written consent of the FRMB and MKHD;





40










(b)

By MKHD, on a material breach on the part of FRMB of any representation,
warranty, covenant or agreement set forth in this Agreement, or if any
representation or warranty of FRMB shall become untrue, in either case such that
any of the conditions set forth in Article VI hereof would not be satisfied (a
"FRMB Breach"), and such breach, if capable of cure, has not been cured within
twenty (20) business days after receipt by FRMB of a written notice from MKHD
setting forth in detail the nature of such FRMB Breach;




(c)

By FRMB, upon a material breach on the part of MKHD of any representation,
warranty, covenant or agreement set forth in this Agreement, or, if any
representation or warranty of MKHD shall become untrue, in either case such that
any of the conditions set forth in Article VI hereof would not be satisfied (a
"MKHD Breach"), and such breach, if capable of cure, has not been cured within
twenty (20) business days after receipt by MKHD of a written notice from
FRMB setting forth in detail the nature of such MKHD Breach;




(d)

By either MKHD or FRMB, if the Closing shall not have consummated before May 14,
2013; provided, however, that this Agreement may be extended by written notice
of either  FRMB or MKHD if the Closing shall not have been consummated as a
result of the other party (FRMB or MKHD) having failed to receive all required
regulatory approvals or consents with respect to this transaction or as the
result of the entering of an order as described in this Agreement; and further
provided, however, that the right to terminate this Agreement under this Section
8.2(d) shall not be available to any party whose failure to fulfill any
obligations under this Agreement has been the cause of, or resulted in, the
failure of the Closing to occur on or before this date;




(e)

By either the FRMB or MKHD if a court of competent jurisdiction or governmental,
regulatory or administrative agency or commission shall have issued an order,
decree or ruling or taken any other action (which order, decree or ruling the
parties hereto shall use its best efforts to lift), which permanently restrains,
enjoins or otherwise prohibits the transactions contemplated by this Agreement;




(f)

By either FRMB or MKHD if the other party breaches any of its covenants in
Section 4.3 hereof in any material respect;




(g)

By either FRMB if MKHD Material Adverse Effect occurs following the date hereof;





41










(h)

By FRMB if: (i) this Agreement is not adopted by the Requisite MKHD Vote after a
vote thereon at a duly held stockholders meeting or adjournment or postponement
thereof; (ii) the board of directors of MKHD withdraws, modifies or amends the
MKHD Board Recommendation in any manner adverse to FRMB; (iii)  any and all cash
obtained from MKHD’s Interim Financing is not deposited with the Escrow Account
within three (3) business days following its receipt by MKHD; or (v) the results
of the Due Diligence Review conducted by FRMB and its counsel and advisors are
not to the complete satisfaction of FRMB.




(i)

By MKHD if the results of the Due Diligence Review conducted by MKHD and its
counsel and advisors are not to the complete satisfaction of MKHD.




Section 8.2

Procedure Upon Termination.  In the event of termination and abandonment of this
Agreement pursuant to Section 8.1, written notice thereof shall forthwith be
given by the terminating parties to the other parties and this Agreement shall
terminate and the transactions contemplated hereby shall be abandoned, without
further action.  If this Agreement is terminated as provided herein, no party to
this Agreement (or any stockholder, director, officer, employee, agent or
representative of such party) shall have any liability or further obligation to
any other party to this Agreement; provided, however, that no termination of
this Agreement pursuant to this Article VIII shall relieve any party of
liability for a breach of any provision of this Agreement occurring before such
termination; provided, further, that if such termination results from the
intentional (a) failure of any party to perform its obligations or (b) breach by
any party of its representations or warranties contained in this Agreement, then
such party shall be fully liable for any liabilities incurred or suffered by the
other parties as a result of such intentional failure or breach.  The provisions
of Section 8.2 and Article IX shall survive any termination of this Agreement.  







ARTICLE IX




MISCELLANEOUS PROVISIONS







Section 9.1

Publicity.  No party shall cause the publication of any press release or other
announcement with respect to this Agreement or the transactions contemplated
hereby without the consent of the other parties, unless a press release or
announcement is required by law.  If any such announcement or other disclosure
is required by law, the disclosing party agrees to give the non-disclosing
parties prior notice and an opportunity to comment on the proposed disclosure.





42










Section 9.2

Successors and Assigns.  This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their respective successors and assigns;
provided, however, that no party shall assign or delegate any of the obligations
created under this Agreement without the prior written consent of the other
parties.




Section 9.3

Fees and Expenses.  Except as otherwise expressly provided in this Agreement,
all legal and other fees, costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such fees, costs or expenses.




Section 9.4

Notices.  All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been given or made if in writing
and delivered personally or sent by registered or certified mail (postage
prepaid, return receipt requested), by facsimile (with written confirmation of
transmission) or by electronic mail, to the parties at the following addresses:




If to FRMB to:




Forum Mobile, Inc.

Ami Segal, Chairman and President

Phone: (917) 254-6339

Fax:

(972) 9-760-1551

E-Mail: ami@Forum-group.com




with a copy to:




Gross, Kleinhendler, Hodak, Halevy, Greenberg & Co.

One Azrieli Center

Tel Aviv 67021, Israel

Phone: (972)- 3-607-4488

Fax: (972)- 3-607-4566

E-Mail: itay@gkh-law.com

Attn: Itay Frishman

If to MKHD and/or the MKHD Controlling Shareholders, to:

 

James D. Beatty, President and CEO

Mount Knowledge Holdings, Inc.

228 Park Avenue S., #56101

New York, NY 10003-1502

Phone:

(917) 289-0944

Fax:

(917) 289-0941

Email:

admin@mkhd.net











43










with a copy to:




Gregg E. Jaclin, Esq.

Anslow + Jaclin LLP

195 Route 9 South l Manalapan, NJ 07726

T 732 409 1212 x 202 l F 732 577 1188

gjaclin@anslowlaw.com l www.anslowlaw.com




Robert Montgomery

P.O. Box CB-13997

Nassau, The Bahamas

robert@accessalternative.com

+1 (242) 362-4163

+1 (242) 327-8903 Fax




or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given (a) if delivered by hand or international courier
service, when such delivery is made at the address specified in this
Section 9.4, (b) if delivered by facsimile, when such facsimile is transmitted
to the facsimile number specified in this Section 9.4 and appropriate
confirmation is received, or (c) if delivered by electronic mail, when
transmitted to the e-mail address specified in this Section 9.4 and appropriate
confirmation is received. No change in any of such addresses shall be effective
insofar as notices under this Section 9.4 are concerned unless such notice of
such change shall have been given to such other party hereto as provided in this
Section 9.4.




Section 9.5

Entire Agreement.  This Agreement, together with the exhibits hereto (any
exhibits or schedules referred to herein and not yet attached, shall be attached
at the time of Closing), represents the entire agreement and understanding of
the parties with reference to the transactions set forth herein and no
representations or warranties have been made in connection with this Agreement
other than those expressly set forth herein or in the exhibits, certificates and
other documents delivered in accordance herewith.  This Agreement supersedes all
prior negotiations, discussions, correspondence, communications, understandings
and agreements between the parties relating to the subject matter of this
Agreement and all prior drafts of this Agreement, all of which are merged into
this Agreement.  No prior drafts of this Agreement and no words or phrases from
any such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.





44









Section 9.6

Severability.  This Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Agreement or of any other term or provision
hereof.  Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.




Section 9.7

Titles and Headings.  The Article and Section headings contained in this
Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.




Section 9.8

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall be
considered one and the same agreement.




Section 9.9

Convenience of Forum; Consent to Jurisdiction.  The parties to this Agreement,
acting for themselves and for their respective successors and assigns, without
regard to domicile, citizenship or residence, hereby expressly and irrevocably
elect as the sole judicial forum for the adjudication of any matters arising
under or in connection with this Agreement, and consent and subject themselves
to the jurisdiction of, the courts of the State of New York located in the
Southern District of the New York, and/or the United States District Court
located in that jurisdiction, in respect of any matter arising under this
Agreement. Service of process, notices and demands of such courts may be made
upon any party to this Agreement by personal service at any place where it may
be found or giving notice to such party as provided in Section 9.4.




            Section 9.10

Enforcement of the Agreement.  The parties hereto agree that irreparable damage
would occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereto, this being in addition to any other remedy to
which they are entitled at law or in equity.




Section 9.11

Governing Law.  This Agreement shall be governed by and interpreted and enforced
in accordance with the laws of the State of New York without giving effect to
the choice of law provisions thereof.




            Section 9.12

Amendments and Waivers.   Except or otherwise provided herein, no amendment of
any provision of this Agreement shall be valid unless the same shall be in
writing and signed by all of the parties hereto. No waiver by any party of any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.





45












Section 9.13

No Third-Party Beneficiaries

.  This Agreement is not intended to confer any rights or remedies upon any
Person other than the parties to this Agreement.




Section 9.14

Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY ANY PARTY HERETO OR ITS SUCCESSORS AGAINST ANY OTHER PARTY HERETO OR
ITS SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR RELATING TO THIS
AGREEMENT.



Section 9.15

Counterparts; Effectiveness

.  This Agreement may be executed in any number of counterparts, all of which
shall be one and the same agreement.  This Agreement shall become effective when
each party to this Agreement has received counterparts signed by all of the
other parties.







 

[REST OF PAGE DELIBERATELY LEFT BLANK]




[SIGNATURES ON PAGE TO FOLLOW]





46







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

FORUM MOBILE, INC.




/s/ Ami Segal

By:

___________________________

Ami Segal, Chairman and CEO








 

MOUNT KNOWLEDGE HOLDINGS, INC.




/s/ James D. Beatty

By:

______________________________

James D. Beatty, President and CEO







MKHD CONTROLLING SHAREHOLDER




Access Alternative Group S.A.




/s/ Robert Montgomery, President

By:

______________________________

Robert Montgomery, President








47





